Name: 95/170/CFSP: Council Decision of 12 May 1995 concerning the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union on anti- personnel mines
 Type: Decision
 Subject Matter: defence; NA;  United Nations;  international security;  international trade;  international affairs
 Date Published: 1995-05-22

 Avis juridique important|31995D017095/170/CFSP: Council Decision of 12 May 1995 concerning the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union on anti- personnel mines Official Journal L 115 , 22/05/1995 P. 0001 - 0003COUNCIL DECISIONof 12 May 1995concerning the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union on anti-personnel mines(95/170/CFSP) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles J.3 and J.11 thereof, Having regard to the general guidelines of the European Council held on 26 and 27 June 1992 which identified the areas falling within the security sphere which could, as from the entry into force of the Treaty on European Union, be the subject of joint actions, HAS DECIDED AS FOLLOWS: Article 1Objectives of the joint actionThe aim of this joint action shall be to help combat the indiscriminate use and spread throughout the world of anti-personnel land mines which are very dangerous for civilian populations. Without prejudice to other international initiatives in this area, this joint action shall also be aimed at increasing the chances of success of the Conference to review the Convention on Prohibitions or Restrictions on the Use of Certain Conventional Weapons which may be deemed to be excessively injurious or to have indiscriminate effects, hereinafter referred to as 'the 1980 Convention'. To this end, the joint action entails three elements, as set out in Titles I, II and III: - a common moratorium on exports of anti-personnel mines, - active preparation of the 1980 Convention Review Conference, - a contribution by the European Union to international mine clearance. TITLE I MORATORIUM ON EXPORTS OF ANTI-PERSONNEL MINESArticle 2A common moratorium on exports of anti-personnel mines shall hereby be implemented by Member States in the light of the relevant United Nations General Assembly resolutions. This moratorium shall comprise a total ban on exports of non-detectable anti-personnel mines and non-self-destructing anti-personnel mines to all destinations, as well as a ban on exports of all other types of anti-personnel mines to those States which have not yet ratified the 1980 Convention and Protocol 2 thereto. Member States which so wish may apply moratoria which are broader in scope. TITLE II ACTIVE PREPARATION OF THE 1980 CONVENTION REVIEW CONFERENCEArticle 31. With a view to the 1980 Convention Review Conference, those Member States which are not yet bound by that Convention, and in particular Protocol 2 thereto, shall take the necessary steps to become parties to that Convention and Protocol 2 thereto. 2. Member States shall endeavour to foster the universal nature of the 1980 Convention and strengthen Protocol 2, in particular by: - extending its scope to non-international armed conflicts, - substantially strengthening restrictions or bans on anti-personnel mines, including those on transfers of such mines, - including an effective verification mechanism. - including provisions on technical assistance for mine clearance. 3. In order to contribute to the success of the 1980 Convention Review Conference, the European Union shall actively work to promote with third countries the universal nature of the 1980 Convention and the strengthening of Protocol 2 thereto along the lines of the position defined in paragraph 2. To this end, the Presidency shall carry out dÃ ©marches under the conditions set out in Article J.5 (3) of the Treaty. 4. At the Review Conference, Member States shall uphold the position set out in paragraph 2. TITLE III CONTRIBUTION TO INTERNATIONAL MINE CLEARANCEArticle 4European Union contribution to United Nations activities1. Member States shall participate in the International Conference on mine clearance organized under the responsibility of the United Nations Secretary-General. The European Union shall contribute ECU 160 000 to funding for the organization of this Conference. This contribution shall be charged to the general budget of the European Communities for 1995. 2. Without prejudice to Member States' contributions, a contribution of up to ECU 3 million will be paid by the European Union to the United Nations Voluntary Trust Fund for Assistance in Mine Clearance. This contribution shall be charged to the general budget of the European Communities for 1995. This contribution will be allocated to operations having priority for the European Union. The Presidency, in association with the Commission, will make, together with the United Nations Secretary-General, the necessary contacts to define the conditions for using the European Union's contribution to the Voluntary Trust Fund for Assistance in Mine Clearance. 3. The expenditure financed by the amounts stipulated in paragraphs 1 and 2 shall be managed in compliance with the European Community procedures and rules applicable to the budget. Article 5Activities of the European CommunityThe European Community has undertaken mine clearance operations in the context of humanitarian aid and development cooperation. The Commission of the European Communities intends to pursue these operations, which constitute an important part of the Community's humanitarian action vis-Ã -vis certain third countries. The Community shall also pursue research activities which are of relevance to mine clearance. Article 6Specific actions by the European Union1. The European Union shall provide assistance for mine clearance undertaken in certain third countries. The European Union shall act at the request of regional organizations or at the request of a third country's authorities. It shall intervene in the context of programmes conducted by the United Nations Organization or, where appropriate, in cooperation with the latter to complement its action. 2. When the Council decides to carry out a specific action vis-Ã -vis a third country, it shall determine the funding for it taking into account any contributions in kind from Member States. It shall define the priority guidelines for European Union assistance, which may in particular take the following forms: - information in the countries concerned, - training of mine clearance specialists and mine clearance instructors, - participation in mine clearance operations. The adoption of the decisions referred to in the first subparagraph shall require the Council to act unanimously. 3. Pursuant to Article J.3 (2) of the Treaty, the Council shall define the conditions for implementing specific actions of the European Union, taking into account the possible value of designating, in certain instances, a person responsible for implementing the specific action on the spot. Article 7Contribution by the Western European UnionThe European Union shall reserve the right to ask the Western European Union to contribute to the definition and implementation of specific actions of the European Union. In that case, the Council shall act unanimously. Article 8Preparation and monitoring of European Union actions1. The relevant Council Working Party shall be responsible in particular for: - examining requests from regional organizations or a third country's authorities, - establishing priorities for the use of the European Union's contribution to the United Nations Voluntary Trust Fund for Assistance in Mine Clearance, - determining the conditions for implementing specific actions of the European Union in third countries. 2. Under the conditions set out in Article J.5 (3) of the Treaty, the Presidency shall: - ensure liaison with the United Nations Organization; - establish, with regional organizations and third countries, the contacts needed to implement the European Union's specific actions. It shall keep the Working Party regularly informed of the outcome of such contacts. 3. The Working Party shall see to the monitoring of the specific actions adopted pursuant to this Decision. It shall make all appropriate recommendations for the pursuit of objectives of the European Union, in particular as regards the advisability of reviewing this joint action following the 1980 Convention Review Conference. 4. Any relevant information shall be submitted to the Working Party to enable the Council and the Commission to ensure, under the best possible conditions, the consistency of the European Union's external action. Article 9This Decision shall enter into force on the day of its adoption. It shall be published in the Official Journal. Done at Brussels, 12 May 1995. For the CouncilThe PresidentA. JUPPÃ 